Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give
                 deference to the district court's factual findings if supported by substantial
                 evidence and not clearly erroneous but review the court's application of
                 the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                 P.3d 1164, 1166 (2005).
                             First, appellant claimed that his trial counsel failed to
                 investigate and interview witnesses. In particular, appellant claimed that
                 his counsel failed to discover that a witness, R. Kempf, was on the payroll
                 of a gang, that he allowed minors, drugs and guns into the bar and kept
                 others out of the bar for payment, and that Kempf had lied about
                 appellant being the initial aggressor. Appellant claimed that counsel did
                 not interview M. Dobbs, a defense witness, who could have provided
                 critical information to discredit Kempf. Appellant failed to demonstrate
                 that his trial counsel's performance was deficient or that he was
                 prejudiced. Trial counsel did seek to present impeachment evidence, and
                 the district court ruled that specific instances elicited from other witnesses
                 would not be allowed. At trial, Kempf was asked and denied that he
                 allowed minors, drugs, or guns into the bar in exchange for something
                 given in return. Despite the district court's ruling, Dobbs did testify that
                 Kempf was known to allow minors, drugs, and guns into the bar and that
                 Kempf was not a "good guy." Appellant failed to demonstrate that further
                 investigation and interviews would have elicited admissible evidence that
                 would have had a reasonable probability of altering the outcome at trial
                 given the district court's ruling, the video of the incident, and the
                 testimony of the witnesses at trial regarding the events preceding and
                 following the shooting. Therefore, we conclude that the district court did
                 not err in denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                            Second, appellant claimed that his trial counsel failed to
                effectively cross-examine Kempf about his reasons to fabricate and
                implicate appellant as the aggressor. Appellant claimed that it was
                possible that Kempf had received death threats. Appellant failed to
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. A defense witness, Dobbs, did testify that Kempf had told her
                he was receiving death threats. Appellant failed to demonstrate that
                asking Kempf about any threats would have had a reasonable probability
                of altering the outcome at trial given the video of the incident and the
                testimony of the witnesses at trial regarding events preceding and
                following the shooting. Therefore, we conclude that the district court did
                not err in denying this claim.
                            Third, appellant claimed that his trial counsel was ineffective
                in failing to hire expert witnesses to determine the angles of the shots to
                show that appellant was not the shooter, a ballistics expert to challenge
                the testimony that three guns were involved and that fingerprints cannot
                be tested for or found after a bullet is fired, and an expert on gunshot
                residue. In light of the video evidence and the testimony of the witnesses,
                appellant failed to demonstrate that his trial counsel's performance was
                deficient or that there was a reasonable probability of a different outcome
                had trial counsel hired and presented the above-mentioned experts.
                Therefore, we conclude that the district court did not err in denying this
                claim.
                            Fourth, appellant claimed that cumulative errors of trial
                counsel warranted relief. However, as appellant failed to demonstrate any
                deficiencies, this claim lacked merit.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A
                            Next, appellant claimed that his appellate counsel was
                ineffective for failing to federalize his direct appeal claims. Appellant
                failed to demonstrate that his counsel's performance was deficient or that
                he was prejudiced. See Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                1114 (1996). Therefore, we conclude that the district court did not err in
                denying this claim. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                     J.
                                                  Pickering


                                                     et-itit-st_9                  - J.
                                                  Parraguirre


                                                                               ,     J.
                                                  Saitta


                cc: Hon. David A. Hardy, District Judge
                     Orlando Scott Martin, Jr.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1941A